09-5026-cv
       Deveer v. Government Employees Insurance Co. (GEICO)

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. C ITATION TO A SUMMARY ORDER
FILED ON OR AFTER J ANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF
A PPELLATE P ROCEDURE 32.1 AND THIS COURT’ S L OCAL R ULE 32.1.1. W HEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1          At a stated term of the United States Court of Appeals
 2     for the Second Circuit, held at the Daniel Patrick Moynihan
 3     United States Courthouse, 500 Pearl Street, in the City of
 4     New York, on the 22 nd day of September, two thousand and
 5     ten.
 6
 7     PRESENT: ROSEMARY S. POOLER,
 8              RICHARD C. WESLEY,
 9              GERARD E. LYNCH,
10                       Circuit Judges.
11
12
13
14     WILLIAM B. DEVEER,
15
16                             Plaintiff-Appellant,
17
18                 -v.-                                       09-5026-cv
19
20     GOVERNMENT EMPLOYEES INSURANCE COMPANY (GEICO),
21
22                             Defendant-Appellee.
23
24
25
 1   FOR APPELLANT:     WILLIAM B. DEVEER, pro se, Federal Way,
 2                      WA.
 3
 4   FOR APPELLEE:      KATHRYN J. RUSSO, Jackson Lewis, LLP,
 5                      Melville, NY.
 6
 7        Appeal from the United States District Court for the
 8   Eastern District of New York (Feuerstein, J.).
 9
10       UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED,

11   AND DECREED that the judgment of the District Court be

12   AFFIRMED.

13       Appellant William B. Deveer appeals from the District

14   Court’s judgment granting summary judgment in favor of

15   Government Employees Insurance Company (“GEICO”) and

16   dismissing his employment discrimination complaint.    We

17   assume the parties’ familiarity with the facts, proceedings

18   below, and specification of appellate issues and hold as

19   follows.

20       We review an order granting summary judgment de novo,

21   and ask whether the district court properly concluded that

22   there were no genuine issues of material fact and that the

23   moving party was entitled to judgment as a matter of law.

24   See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300

25   (2d Cir. 2003).   In determining whether there are genuine

26   issues of material fact, we are “required to resolve all

27   ambiguities and draw all permissible factual inferences in

                                   2
1    favor of the party against whom summary judgment is sought.”

2    Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003)

3    (internal quotations omitted).    However, “conclusory

4    statements or mere allegations [are] not sufficient to

5    defeat a summary judgment motion.”    Davis v. State of New

6    York, 316 F.3d 93, 100 (2d Cir. 2002).

7        Having conducted an independent and de novo review of

8    the record in light of these principles, we affirm the award

9    of summary judgment for substantially the same reasons

10   stated in the magistrate judge’s thorough and well-reasoned

11   report and recommendation.
12
13
14
15
16                                FOR THE COURT:
17                                Catherine O’Hagan Wolfe, Clerk
18
19




                                   3